DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 and 4/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over YOO US 2018/0240804 in view of Tapily et al. US 2015/0255267.
Re claim 1, Yoo teaches a ferroelectric thin-film structure (fig1), comprising: 
at least one first atomic layer including a first dielectric material that is based on an oxide (125a, fig1, [24]); and 

Yoo does not explicitly show the dopant having a bandgap greater than a bandgap of the first dielectric material.
Tapily teaches aluminum doped Hafnium oxide film (fig1, [21]) forming dopant (106-108 forming aluminum oxide, fig1, [23]) having a bandgap greater than a bandgap of the Hafnium oxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo and Tapily to use the method of Tapily in the ALD process. The motivation to do so is to allow very good control over the aluminum content (Tapily, [26]). 
Re claim 2, Yoo modified above teaches the ferroelectric thin-film structure of claim 1, wherein the first dielectric material includes an oxide of at least one of hafnium (Hf) (Yoo, 125a, fig1, [24]), zirconium (Zr), or aluminum (AI), or a perovskite of at least one of hafnium (Hf), zirconium (Zr), or aluminum (AI).
Re claim 3, Yoo modified above teaches the ferroelectric thin-film structure of claim 1, wherein the dopant includes an oxide of at least one of silicon (Si), hafnium (Hf), zirconium (Zr), aluminum (AI) (Yoo hafnium oxide doped with Al by method of Tapily fig1), lanthanum (La), yttrium (Y), strontium (Sr), or gadolinium (Gd).
Re claim 4, Yoo modified above teaches the ferroelectric thin-film structure of claim 1, further comprising: a plurality of atomic layers (Yoo, 125a-d, fig1, [23]), each atomic layer of the plurality of atomic layers including an identical dielectric material (Yoo, Hafnium oxide, [23]), the plurality of atomic layers including the at least one first atomic layer (Yoo, 125a, fig1, [24]).
Re claim 5, Yoo modified above teaches the ferroelectric thin-film structure of claim 1, further comprising: a plurality of atomic layers including different dielectric materials (Yoo, 125 a-d as hafnium 
Re claim 6, Yoo modified above teaches the ferroelectric thin-film structure of claim 1, wherein the at least one second atomic layer includes at least one of an uppermost portion of the ferroelectric thin-film structure (Yoo, 125c, fig1, [24]), a middle portion of the ferroelectric thin-film structure (Yoo, 125b, fig1, [24]), or a lowermost portion of the ferroelectric thin-film structure.
Re claim 7, Yoo modified above teaches the ferroelectric thin-film structure of claim 1, wherein the ferroelectric thin-film structure has a thickness of about 0.1 nm to about 2 nm (Yoo, [27]).
Re claim 8, Yoo teaches a method of forming a ferroelectric thin-film structure by atomic layer deposition (ALD) (fig1 and 5), the method comprising: 
depositing, on a substrate (101, fig1, [19]), a first atomic layer according to a first atomic layer deposition (ALD) operation (125a, fig1, [24, 56]), the first atomic layer including a first dielectric material (hafnium oxide, [24]) that is based on an oxide; and 
depositing a second atomic layer on the first atomic layer according to a second atomic layer (ALD) operation (125b, fig1, [24, 56]), the second atomic layer including both the first dielectric material (hafnium oxide, [24]) and a dopant (Al, [24]).
Yoo does not explicitly show the dopant having a bandgap greater than a bandgap of the first dielectric material.
Tapily teaches ALD aluminum doped Hafnium oxide film (fig1, [21]) forming dopant (106-108 forming aluminum oxide, fig1, [23]) having a bandgap greater than a bandgap of the Hafnium oxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo and Tapily to use the method of Tapily in the ALD process. The motivation to do so is to allow very good control over the aluminum content (Tapily, [26]). 
Re claim 9, Yoo modified above teaches the method of claim 8, wherein the depositing of the first atomic layer according to the first atomic layer deposition (ALD) operation comprises: forming a precursor of the first dielectric material on the substrate (Tapily, 104, fig1, [22]); and supplying an oxidant (Tapily, 108, fig1, [24]) to the precursor of the first dielectric material to cause the oxidant to react with the precursor of the first dielectric material to form the first atomic layer (Tapily, [24]).
Re claim 11, Yoo modified above teaches the method of claim 8, wherein the first dielectric material includes an oxide of at least one of hafnium (Hf) (Yoo, 125a, fig1, [24, 56]), zirconium (Zr), or aluminum (Al), or a perovskite of at least one of hafnium (Hf), zirconium (Zr), or aluminum (Al).
Re claim 12, Yoo modified above teaches the method of claim 8, wherein the dopant includes an oxide of at least one of silicon (Si), hafnium (Hf), zirconium (Zr), aluminum (Al) (Tapily, 106-108 forming aluminum oxide, fig1, [23]), lanthanum (La), yttrium (Y), strontium (Sr), or gadolinium (Gd).
Re claim 13, Yoo teaches an electronic device (fig1), comprising: 
a substrate (101, fig1, [19]); 
a gate electrode (155, fig1, [18]) on the substrate; and 
a ferroelectric layer (10, fig1, [22]) between the substrate and the gate electrode, the ferroelectric layer including at least one first atomic layer including a first dielectric material that is based on an oxide (125a as hafnium oxide, fig1, [24]); and 
at least one second atomic layer (125b, fig1, [24]) including both the dielectric material (hafnium oxide, [24]) and a dopant (Al, [24]).
Yoo does not explicitly show the dopant having a bandgap greater than a bandgap of the first dielectric material.
Tapily teaches aluminum doped Hafnium oxide film (fig1, [21]) forming dopant (106-108 forming aluminum oxide, fig1, [23]) having a bandgap greater than a bandgap of the Hafnium oxide.

Re claim 14, Yoo modified above teaches the electronic device of claim 13, wherein the first dielectric material includes an oxide of at least one of hafnium (Hf) (Yoo, 125a, fig1, [24]), zirconium (Zr), or aluminum (Al), or a perovskite of at least one of hafnium (Hf), zirconium (Zr), or aluminum (Al).
Re claim 15, Yoo modified above teaches the electronic device of claim 13, wherein the dopant includes an oxide of at least one of silicon (Si), hafnium (Hf), zirconium (Zr), aluminum (Al) (Yoo hafnium oxide doped with Al by method of Tapily fig1), lanthanum (La), yttrium (Y), strontium (Sr), or gadolinium (Gd).
Re claim 16, Yoo modified above teaches the electronic device of claim 13, wherein the ferroelectric layer includes a plurality of atomic layers (Yoo, 125a-d, fig1, [23]), each atomic layer of the plurality of atomic layers including an identical dielectric material (Yoo, Hafnium oxide, [23]), the plurality of atomic layers including the at least one first atomic layer (Yoo, 125a, fig1, [24]).
Re claim 17, Yoo modified above teaches the electronic device of claim 13, wherein the ferroelectric layer includes a plurality of atomic layers including different dielectric materials (Yoo, 125 a-d as hafnium oxide and 135a-c as zirconium oxide, fig1, [23]), the plurality of atomic layers including the at least one first atomic layer (Yoo, 125a, fig1, [24]).
Re claim 18, Yoo modified above teaches the electronic device of claim 13, wherein the substrate includes a channel element (Yoo, channel region between S/D 102 and 103, fig1, [20, 33]) vertically overlapping with the gate electrode (Yoo, 155, fig1, [18]), and a source and a drain at opposite sides of the channel element (Yoo, 102 and 103, fig1, [20]).
Re claim 19, Yoo modified above teaches the electronic device of claim 18, wherein the channel element includes at least one of Si (Yoo, channel region between 102/103, fig1, [19, 33]), Ge (Yoo, channel region between 102/103, fig1, [19, 33]), SiGe (Yoo, channel region between 102/103, fig1, [19, 33]), Ill-V semiconductors (Yoo, channel region between 102/103, fig1, [19, 33]), oxide semiconductors, nitride semiconductors, oxynitride semiconductors, 2-dimensional (2D) materials, quantum dots, or organic semiconductors.
Re claim 20, Yoo teaches an electronic device (fig1), comprising: 
a first electrode and a second electrode spaced apart from each other (102 and 103, fig1, [20]); and 
a ferroelectric layer (10, fig1, [22]) between the first electrode and the second electrode, wherein the ferroelectric layer includes at least one first atomic layer including a first dielectric material that is based on an oxide (125a as hafnium oxide, fig1, [24]); and 
at least one second atomic layer (125b, fig1, [24]) including both the first dielectric material (hafnium oxide, [24]) and a dopant (Al, [24]).
 Yoo does not explicitly show the dopant having a bandgap that is greater than a bandgap of the first dielectric material.
Tapily teaches aluminum doped Hafnium oxide film (fig1, [21]) forming dopant (106-108 forming aluminum oxide, fig1, [23]) having a bandgap greater than a bandgap of the Hafnium oxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo and Tapily to use the method of Tapily in the ALD process. The motivation to do so is to allow very good control over the aluminum content (Tapily, [26]). 
Re claim 21, Yoo in view of Tapily teaches a method of manufacturing an electronic device (fig1), the method comprising: 

fabricating the electronic device based on incorporating the ferroelectric thin- film structure (Yoo, 10, fig1, [22]) into an electronic device component (Yoo, 1, fig1, [18]).
Re claim 22, Yoo modified above teaches the method of claim 21, wherein the electronic device component includes at least one of a processing circuitry or a memory (Yoo, 1, fig1, [18]).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over YOO US 2018/0240804 in view of Takagi US 2010/0119727 and Tapily et al. US 2015/0255267.
Re claim 23, Yoo teaches a system for forming a ferroelectric thin-film structure (fig1), the system comprising: 
an electronic device configured to control at least the plurality of control devices to deposit, on the substrate (101, fig1, [19]) in the process chamber, a first atomic layer according to a first atomic layer deposition (ALD) operation (125a, fig1, [24, 56]), the first atomic layer including a first dielectric material that is based on an oxide (125a as hafnium oxide, fig1, [24]), and deposit a second atomic layer on the first atomic layer according to a second atomic layer (ALD) operation (125b, fig1, [24, 56]), the second atomic layer including both the first dielectric material (hafnium oxide, [24]) and a dopant (Al, [24]).
Yoo does not explicitly show detail of the ALD apparatus and the dopant having a bandgap greater than a bandgap of the first dielectric material.
Takagi teaches an ALD apparatus (fig1) comprising a process chamber (11, fig1, [48]) including a pedestal or chuck (71, fig1, [48]) configured to structurally support a substrate (W, fig1, [48]) in the process chamber; 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo and Takagi to use the ALD apparatus of Takagi. The motivation to do so is to improve in-plane uniformity in film thickness and film quality (Takagi, [28]).
Tapily teaches aluminum doped Hafnium oxide film (fig1, [21]) forming dopant (106-108 forming aluminum oxide, fig1, [23]) having a bandgap greater than a bandgap of the Hafnium oxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Takagi and Tapily to use the method of Tapily in the ALD process. The motivation to do so is to allow very good control over the aluminum content (Tapily, [26]). 
Re claim 24, Yoo modified above teaches the system of claim 23, further comprising: a heat source (Takagi, 73, fig1, [49]) configured to heat at least a portion of the process chamber (fig1), wherein the electronic device is configured to control the heat source to perform a heat treatment process on the first and second atomic layers to crystallize the first and second atomic layers (Yoo, [59, 64]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YOO US 2018/0240803 in view of Tapily et al. US 2015/0255267.
Re claim 8, Yoo teaches a method of forming a ferroelectric thin-film structure by atomic layer deposition (ALD) (fig 5-8), the method comprising: 
depositing, on a substrate (101, fig7, [46]), a first atomic layer according to a first atomic layer deposition (ALD) operation (1251, fig6, [52, 53]), the first atomic layer including a first dielectric material (hafnium oxide, [52]) that is based on an oxide; and 
depositing a second atomic layer (1252a, fig7, [50]) on the first atomic layer according to a second atomic layer (ALD) operation ([50]), the second atomic layer including both the first dielectric material (hafnium oxide, [52]) and a dopant (Al, [49, 52]).
Yoo does not explicitly show the dopant having a bandgap greater than a bandgap of the first dielectric material.
Tapily teaches ALD aluminum doped Hafnium oxide film (fig1, [21]) forming dopant (106-108 forming aluminum oxide, fig1, [23]) having a bandgap greater than a bandgap of the Hafnium oxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo and Tapily to use the method of Tapily in the ALD process. The motivation to do so is to allow very good control over the aluminum content (Tapily, [26]). 
Re claim 10, Yoo modified above teaches the method of claim 8, wherein the depositing of the second atomic layer comprises: forming a separate precursor of the first dielectric material on a portion of the first atomic layer (Yoo, Hafnium precursor used to form 1252a in fig7), such that a separate portion of the first atomic layer is exposed by the separate precursor of the first dielectric material (both Hafnium and Al form one monolayer in the ALD process 104-106 of Tapily. Hf covering part of the lower layer and Al covering the rest); forming a precursor of the dopant on the separate portion of the first atomic layer which is exposed by the precursor of the first dielectric material (Tapily 106, fig1); and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812